Citation Nr: 0920461	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-22 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from September 1954 
to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his service-connected varicose 
veins of the bilateral lower extremities preclude him from 
being employed.  The Board notes that, as of November 2003, 
the Veteran's bilateral varicose veins (his only service-
connected disabilities) have been evaluated as 40 percent 
disabling per lower extremity for a combined disability 
rating of 70 percent.  Thus, the schedular criteria for a 
TDIU have been met.  See 38 C.F.R. § 4.16(a) (providing in 
part that, if there are two or more service-connected 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more).  However, the evidence must still show that 
the Veteran is unable to pursue a substantially gainful 
occupation due to his service-connected varicose veins.

The Veteran underwent two VA examinations in 2005 - in March 
and June.  The March 2005 VA examination was conducted in 
conjunction with the Veteran's claim for an increased 
disability rating for his service-connected varicose veins.  
The examiner diagnosed the Veteran to have severe or 
significant varicosities of the bilateral lower extremities 
affecting both the thighs and legs with venous insufficiency.  
However, as she was not asked to give an opinion as to 
employability, no opinion was rendered.  

The June 2005 VA examination was conducted solely for the 
purpose of obtaining a medical opinion as to whether the 
Veteran's service-connected varicose veins resulted in the 
Veteran being unemployable.  The examiner diagnosed the 
Veteran to have bilateral varicose veins of the lower 
extremities.  No clear opinion is expressed; however, the 
examiner stated that the Veteran's varicose veins are a 
"superficial venous disease" without evidence of "current 
or past deep venous vein disease.  Residual of mild 
discomfort only.   No criteria for unemployability.  The 
Veteran needs to remain moderately active, consistent with 
[his] age, to help prevent phlebitis."  

The Board does not find the June 2005 examiner's opinion to 
be sufficiently clear in order to permit it to render a fair 
and equitable determination on the Veteran's claim for a 
TDIU.  It is unclear what criteria for unemployability the 
examiner was using.  Furthermore, despite the March 2005 
examiner's opinion that the Veteran has severe or significant 
varicosities of the bilateral lower extremities with venous 
insufficiency, the June 2005 examiner appears to believe the 
Veteran's varicosities of the bilateral lower extremities to 
be of no significant nature.  It seems he relied on the 
general fact that varicose veins are a "superficial venous 
disease" without actually focusing on the severity of this 
Veteran's particular disabilities.  In that respect, the two 
examiner's statements appear inconsistent with each other.  
Finally, the examiner failed to address how the Veteran's 
need to remain moderately active relates to his 
employability.  For these reasons, the Board finds that the 
VA opinion obtained in June 2005 is inadequate for rating 
purposes, and remand is necessary for a new examination and 
opinion as to the Veteran's unemployability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an appropriate VA 
examination.  The claims folder should be made 
available to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner should opine 
as to whether, without regard to the Veteran's 
age or the impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that his service-connected disabilities, either 
alone or in the aggregate, render him unable to 
secure or follow a substantially gainful 
occupation.  A complete rationale for any opinion 
expressed and conclusion reached should be set 
forth in a legible report.

2.  Thereafter, the RO should readjudicate the 
Veteran's claim.  If the benefit sought on appeal 
is not granted in full, then a Supplemental 
Statement of the Case should be issued and the 
Veteran and his representative should be given an 
opportunity to respond prior to the Veteran's 
claim being returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

________________________________________________
L. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

